Citation Nr: 1727624	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-25 477	)	DATE
	)
	)\


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to April 21, 2010, in excess of 20 percent from April 21, 2010, and in excess of 40 percent from November 22, 2016, for degenerative arthritis of the lumbosacral spine. 

2. Entitlement to an initial rating in excess of 10 percent prior to January 5, 2012, and in excess of 40 percent thereafter for left lower extremity sciatic neuropathy with decreased sensation and strength.

3. Entitlement to an initial rating in excess of 10 percent prior to January 5, 2012, and in excess of 40 percent thereafter for right lower extremity sciatic neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1965 and October 1965 to January 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for degenerative arthritis of the lumbosacral spine from non-compensable to ten percent disabling, effective October 17, 2006, the date the Veteran's claim was received.  In a January 2011 rating decision, that rating was increased to 20 percent, effective April 10, 2010.  In a rating decision in January 2017 the rating was increased to 40 percent, effective November 22, 2016.  

In its July 2016 remand, the Board noted that the Veteran did not file any document with VA expressing disagreement with the January 2011 or December 2012 rating decisions.  However, bilateral lower extremity sciatic nerve neuropathy is a neurological complication of the service-connected lumbar spine disability.  See 38 CFR § 4 71a, Note (1).  The Board has therefore previously concluded that the Veteran's appeal for an increased initial evaluation of his lumbosacral spine disability encompassed ratings for all manifestations of the disability, thus the issues before the Board are as shown on the title page. 

This appeal was previously before the Board including in July 2014 and July 2016.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to April 21, 2010, degenerative arthritis of the lumbosacral spine has been manifested by pain and painful motion; flexion at most was limited to 70 degrees with pain; the combined range of motion is greater than 120 degrees; there is no muscle spasm or guarding resulting in abnormal gait or abnormal contour; there is no favorable or unfavorable ankylosis of the spine; there are no incapacitating episodes having a total duration of at least 2 weeks; and there is no bowel or bladder impairment nor any other neurological impairment for which a separate rating has not already been granted.   

2. From April 21, 2010 to November 21, 2016, degenerative arthritis of the lumbosacral spine has been manifested by pain and painful motion; flexion at most was limited to 45 degrees, there is no favorable or unfavorable ankylosis of the spine; there are no incapacitating episodes having a total duration of at least 4 weeks; and there is no neurological impairment for which a separate compensable rating has not already been granted.   

3. From November 22, 2016 degenerative arthritis of the lumbosacral spine is not shown to be productive of ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the past twelve months; and there is no neurological impairment for which a separate compensable rating has not already been granted.  

4. The Veteran's left lower extremity sciatic neuropathy with decreased sensation and strength has resulted in no more than mild incomplete paralysis prior to January 5, 2012 and moderately severe incomplete paralysis thereafter.   

5. The Veteran's right lower extremity sciatic neuropathy has resulted in no more than mild incomplete paralysis prior to January 5, 2012 and moderately severe incomplete paralysis thereafter.   


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to April 21, 2010, in excess of 20 percent from April 21, 2010, and in excess of 40 percent from November 22, 2016 for degenerative arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5242 (2016).

2. The criteria for an initial rating in excess of 10 percent prior to January 5, 2012 and in excess of 40 percent thereafter for left lower extremity sciatic neuropathy with decreased sensation and strength have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8620 (2016).

3. The criteria for an initial rating in excess of 10 percent prior to January 5, 2012 and in excess of 40 percent thereafter for right lower extremity sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in March 2007.  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  

The Veteran also was afforded VA examinations in April 2007, April 2010, January 2012, September 2014, and November 2016.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Subsequent to Correia the Veteran was afforded a VA examination in November 2016.  Based on this examination the Veteran was granted a 40 percent rating for degenerative arthritis of the lumbosacral spine effective November 22, 2016.  The 40 percent evaluation is the maximum rating assignable for limitation of motion of the lumbosacral spine under the General Rating Formula for Diseases and Injuries of the Spine, to include the functional equivalent of limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus the holding in Correia is inapplicable for the period from November 22, 2016.  As for the examinations prior to the November 22, 2016 examination, the April 2007 VA examination includes joint testing for pain on passive motion.  The Board finds that it is not feasible to expect an examiner to be able to retrospectively determine joint testing for pain on passive motion based on the April 2010, January 2012, and September 2014 examinations as well as retrospectively determine joint testing for pain in weight-bearing on these examinations as well as on the April 2007 VA examination.   

Further, the totality of the evidence, discussed further below, is fully adequate to decide the Veteran's claims.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  
Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Degenerative Arthritis of the Lumbosacral Spine

The Veteran's service-connected degenerative arthritis of the lumbosacral spine is rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine (General Formula), a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.

When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a , Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are from 0 to 90 degrees for forward flexion; 0 to 30 degrees for extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V.

Note (2) of the General Formula defines combined range of motion as the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Note (5) of the General Formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to Note (1) of the General Formula associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  The Veteran is already receiving separate ratings for bilateral lower extremity neuropathy associated with degenerative arthritis of the lumbosacral spine.  The issues pertaining to higher ratings for these disabilities are separately addressed below.  As for bowel or bladder impairment, there is only instance of urinary incontinence during the appeal period which is addressed in the analysis below pertaining to a higher staged rating for degenerative arthritis of the lumbosacral spine.  

Entitlement to a rating in excess of 10 percent prior to April 21, 2010 for degenerative arthritis of the lumbosacral spine.

The evidence during this period does not more nearly approximate the criteria for the next higher rating of 20 percent for degenerative arthritis of the lumbosacral spine under the General Formula.  The findings do not more nearly approximate or equate to forward flexion greater than 30 degrees but not greater than 60 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use as set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Instead, the findings show that flexion at most was limited to 70 degrees with pain.  The findings also do not approximate or equate to a combined range of motion not greater than 120 degrees, muscle spasm or guarding resulting in abnormal gait or abnormal contour, or favorable or unfavorable ankylosis of the spine.  

On VA examination in April 2007 the Veteran complained of pain when sitting or standing for long periods of time, with increases in pain when bending, lifting and twisting.  The examiner noted he had not missed any work due to his disability over the past 12 months.  An examination revealed no thoracolumbar spine ankylosis, no abnormal spinal curvatures, normal posture and no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Thoracolumbar spine range of motion studies revealed forward flexion to 80 degrees with pain at 70 degrees and passive flexion to 85 degrees with pain at 70 degrees, active and passive extension to 30 degrees with pain, left and right lateral active and passive flexion to 30 degrees with pain at 20 degrees, active and passive left lateral rotation to 25 degrees with pain, and active and passive right lateral rotation to 20 degrees with pain.  There was no additional limitation of motion with repetitive motion but there was pain after repetitive use.  The examiner indicated that there was no muscle atrophy nor ankylosis.  X-ray studies revealed lumbar scoliosis and spondylosis.  The examiner opined that the muscle spasm, localized tenderness or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

With respect to incapacitating episodes, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to intervertebral disc syndrome as defined by regulation.  Thus the evidence does not more nearly approximate the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Entitlement to a rating in excess of 20 percent from April 21, 2010 to November 21, 2016 for degenerative arthritis of the lumbosacral spine.

The evidence during this period does not more nearly approximate the criteria for the next higher rating of 40 percent for degenerative arthritis of the lumbosacral spine under the General Formula as the findings do not more nearly approximate or equate to forward flexion to be 30 degrees or less, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use as set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Instead, the findings show that the Veteran at most had flexion limited to 45 degrees with pain.  

The findings also do not approximate or equate to favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is the immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The evidence contains either specific findings of no ankylosis or findings reflecting that there is no ankyloses (i.e., active range of motion of the spine demonstrated on examination).  The evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  

On VA examination in April 2010, the Veteran complained of an increasing amount of pain since the last examination.  He stated he has difficulty getting out of bed in the morning, and has to stretch and take a hot shower.  He further stated he feels better after moving around, and still does some part time work.  The Veteran also stated he is unable to do any lifting and cannot mow grass.  The examiner indicated there is no history of hospitalization or surgery for spinal issues.  Symptoms noted were constant moderate lower back pain radiating into the left leg and lateral side of the foot.  However, no incapacitating episodes of spine disease were noted.  

On physical examination, spinal posture was found to be normal.  Gait was not normal, and assessed as antalgic, favoring the left leg.  No abnormal spinal curvatures were found.  Muscle spasm, localized tenderness and guarding were assessed to be severe enough to be responsible for the Veteran's abnormal gait or abnormal spinal contour.  

Range of motion studies revealed flexion to 50 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 15 degrees, left rotation to 15 degrees, and right rotation to 20 degrees.  Objective evidence of pain on active range of motion was noted, as was pain following repetitive motion.  No additional limitations were noted after three repetitions.  The examiner determined that there was no ankylosis.  Lasegue's sign was positive bilaterally, but the straight leg raise was worse on the left than right side.  The Veteran reported not having lost any time from work over the past 12 months, and worked delivering small items for automatic prize machines.  The effects of his disabilities on occupational activities were noted to include problems with lifting and carrying, decreased strength in lower extremity, urinary incontinence and pain.  The examiner noted that the Veteran had a history of urinary incontinence but did not require wearing absorbent material.  

The Veteran underwent another VA examination in January 2012.  The VA examiner confirmed the Veteran's diagnosis of degenerative disc disease of the lumbar spine with dextroscoliosis with bilateral radiculopathy to both legs.  
The Veteran reported during the examination that flare-ups impact the function of his thoracolumbar spine, indicating that he has constant back pain with some weakness in both hips.  Range of motion studies revealed flexion to 45 degrees with pain.  The examiner indicated that the Veteran was unable to undergo repetitive use testing with 3 repetitions due to pain.  The Veteran was found to have functional loss due to his thoracolumbar spine condition, including less movement than normal, excess fatigability, pain on movement, instability of station and disturbance of locomotion.  The examiner determined that the Veteran did not have intervertebral disc syndrome.  The Veteran was further found to have tenderness to palpation of his bilateral lumbar paraspinal muscles, as well as guarding or spasm resulting in abnormal gait and abnormal spinal contour.  No intravertebral disc syndrome was noted.  

The Veteran underwent a VA examination in September 2014.  The examiner indicated he reviewed the entire claims file.  The diagnosis of degenerative lumbar disc disease with scoliosis and radiculopathy in both legs was confirmed.  The Veteran reported having flare-ups of his condition which impact the function of his spine.  Initial range of motion studies revealed flexion to 60 degrees with pain at 45 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and was found to have additional functional loss thereafter as well as additional functional loss.  Specifically, additional impairment included less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion.  Mild to moderate tenderness with palpation of the thoracolumbar paraspinal muscles was noted.  The examiner indicated that there was no muscle spasm resulting in abnormal gait or abnormal spinal contour, and no guarding.  No muscle atrophy was noted.  No ankylosis of the spine was found, as was no intravertebral disc syndrome.  Mild scoliosis was noted, and imaging studies documented arthritis.  The examiner opined that while the Veteran's additional symptoms including pain, weakness, fatigability and incoordination could significantly limit functional ability during flare-ups, it would be speculative to state exactly what degree of additional range of motion loss is due to those symptoms during flare-ups. 

As the findings show that the Veteran either did not have intervertebral disc syndrome or incapacitating episodes the evidence does not more nearly approximate the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Although the Veteran had a history of urinary incontinence, the examiner on the April 2010 VA examination noted that he did not require wearing absorbent material.  Thus there is no basis for a separate rating for bladder impairment.  See Voiding Dysfunction under 38 C.F.R. § 4.115a.

Entitlement to a rating in excess of 40 percent from November 22, 2016 for degenerative arthritis of the lumbosacral spine.

In order to warrant a rating higher than 40 percent for degenerative arthritis of the lumbosacral spine under the General Formula, the Veteran's symptoms must more closely approximate unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See also Cullen v. Shinseki, 24 Vet. App. 74 (2010).  The Board points out that the 40 percent evaluation is the maximum rating assignable for limitation of motion of the thoracolumbar spine under the General Formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  During this period, the criteria for an evaluation greater than 40 percent, are not met or more nearly approximated at any time during this appeal period as the evidence shows that there was no ankylosis.  

The Veteran underwent a VA examination in November 2016.  The examiner indicated that the entire claims file was reviewed. The diagnosis of degenerative arthritis of the spine was confirmed.  The Veteran was diagnosed with intervertebral disc syndrome, however the examiner noted that the Veteran did not have any episodes of acute signs and symptoms due to intravertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran denied flared pain as causing a permanent progressive worsening of his condition, but that some days were worse than others.  The Veteran denied losing any time from work due to his low back condition.  However, he did report having functional loss, described as dull, sometimes sharp pain in the low back that radiated to either hip, left greater than right, especially when walking more than one mile.  Initial range of motion studies revealed flexion to 20 degrees.  The examiner indicated that the range of motion contributes to a functional loss, and specifically, inability to perform extension and very limited flexion elicits verbalized sharp end range of motion.  The examination noted functional losses including less movement than normal, weakened movement, pain on movement, instability of station, and disturbance of locomotion.  Moderate tenderness with palpation was indicated.  After repetitive use testing, no additional functional loss was noted.  The examiner stated that there was no ankylosis.  

In sum, the criteria for an evaluation greater than 40 percent, are not met or more nearly approximated during this period.  The evidence does not show unfavorable ankylosis of the thoracolumbar spine as on the April 2016 VA examination the examiner determined that there was no ankylosis.  Although on the November 2016 VA examination the Veteran had a diagnosis of intervertebral disc syndrome, he did not require bedrest nor treatment prescribed by a physician.  Thus a rating higher than 40 percent is not warranted under Diagnostic Code 5243.

Thus the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to April 21, 2010, in excess of 20 percent from April 21, 2010, and in excess of 40 percent from November 22, 2016, for degenerative arthritis of the lumbosacral spine, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Sciatic Neuropathy

During the course of the appeal, several separate ratings have been assigned for associated neurological manifestations.  In a January 2011 rating decision, the RO granted service connection and assigned a 10 percent rating for decreased sensation and strength of the left lower extremity.  In a December 2012 rating decision service connection was granted for bilateral lower extremity sciatic neuropathy, effective from October 17, 2006 and separate 10 percent ratings were assigned.  Those ratings were increased to 20 percent and then 40 percent, effective January 5, 2012.  See December 2012 and November 2014 rating decisions.  

In a remand in July 2016, the Board instructed that appropriate action be taken to clarify a November 2014 administrative decision that noted that the 10 percent rating for decreased sensation and strength of the left lower extremity under Diagnostic Code 8721 effective April 21, 2010, may constitute pyramiding in violation of 38 C.F.R. § 4.14.  Reference was made to the December 2012 rating decision granted service connection effective October 17, 2006 for bilateral lower extremity sciatic nerve neuropathy and assigned separate ratings under 38 C.F.R. 
§ 4.124a, Code 8620, which rates the sciatic nerve.  The Board noted that no adjudicative action had been taken since the November 2014 administrative decision, and therefore, clarification is needed to include a determination of whether the separate ratings for the Veteran's service-connected decreased sensation and strength of the left lower extremity and the service-connected bilateral lower extremity sciatic neuropathy were in violation of 38 C.F.R. § 4.14.  In compliance with the Board's remand directives, the Appeals Management Center (AMC) determined that the separate 10 percent rating for left lower extremity decreased sensation and strength was granted in error and in order to prevent a pyramiding conflict pursuant to 38 C.F.R. § 4.14 this condition will be shown on the rating code sheet as associated with the already service-connected left lower extremity sciatic condition.  

Thus the issue has been recharacterized as entitlement to a higher rating for left lower extremity sciatic neuropathy with decreased sensation and strength.  The Board notes that the procedural protections regarding reduction of evaluations pursuant to 38 C.F.R. § 3.105 (e) do not apply in this case as the Veteran's separate 10 percent rating for left lower extremity decreased sensation and strength was subsumed by the rating for left lower extremity sciatic neuropathy and this action did not affect the compensation payments being made to the Veteran throughout the appeal period as he has been in receipt of, and continues to receive, a combined 30 percent rating from October 17, 2006, a combined 50 percent rating from September 12, 2008, a combined 60 percent rating from April 21, 2010, and a combined 90 percent rating from October 5, 2012.  The Veteran was advised of this decision in December 2016.  To date, neither the Veteran nor his representative has objected to this action.

As to the service-connected sciatic neuropathy of each lower extremity, under 38 C.F.R. § 4.124a , the schedules for rating diseases of the peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2016).  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuritis not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis, unless it is of the sciatic nerve, in which case the maximum rating is moderately severe, incomplete paralysis.  Id.  Neuralgia can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Incomplete paralysis, neuritis or neuralgia of the sciatic nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; a 40 percent evaluation when moderately severe; and a 60 percent evaluation when severe, with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve with the foot dangling and drops, no active movement possible of muscles below the knee, knee flexion weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  The Veteran is rated under this Code.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

On VA examination in April 2007, the Veteran indicated that he had leg or foot weakness.  The examiner explained that the Veteran was unsteady walking on his toes and barely able to walk on his heels a few steps.  The motor exam primarily showed active movement against full resistance in the lower extremities with the exception of left knee extension that had active movement against some resistance.  No muscle atrophy was noted and muscle tone was normal.  A sensory examination of the spine was conducted.  Of note, the Veteran's left lower extremity was found to be 1/2 on vibration and pain, indicating decreased sensation.  There was slightly decreased sensation to pin prick of the dorsum of the left foot and decreased sensation to vibration of the medial and lateral malleolus.  A reflex exam shows normal knees, ankles and feet. 

On VA examination April 2010, the Veteran complained of radiating pain in his left leg and lateral side of the foot.  Bilateral knee flexion and extension, bilateral ankle dorsiflexion, bilateral ankle plantar flexion and great toe extension motor examination were normal, as was muscle tone.  Hip flexion also was normal and left hip extension had active movement against gravity (3/5) and right hip extension had active movement against some resistance (4/5).  No muscle atrophy was noted.  A sensory examination of the bilateral lower extremities was largely normal.  Of note was a dull sensation to a pin prick test on the left lateral lower leg.  A reflex exam was normal with the exception of a hypoactive left ankle jerk.  Lasegue's sign was found to be positive bilaterally, but worse on the left than on the right.  

On VA examination in January 2012, the examiner noted that the Veteran had radiculopathy/sciatic nerve distribution in both legs.  Muscle strength testing was conducted, and bilateral hip flexion was normal, bilateral knee extension was normal, bilateral ankle plantar flexion was normal, bilateral ankle dorsiflexion was normal, and great toe extension was rated 4/5.  No muscle atrophy was noted.  A reflex exam was conducted as well, and the Veteran's bilateral knees and ankles were found to be normal.  A sensory exam for sensation to light touch was normal for the bilateral upper anterior thighs, normal for bilateral thighs and knees, normal for the bilateral lower legs and ankles, and decreased in the feet and toes.  A straight leg raising test was negative on the right and positive for the left leg.  The Veteran was noted to have radicular pain, with intermittent moderate pain in the lower extremities and mild numbness in the lower extremities.  Involvement of the L4/L5/S1/S2/S3 nerve roots, related to the sciatic nerve, was shown bilaterally.  The Veteran's radiculopathy was assessed to be moderate on both sides.  No other neurologic abnormalities were shown. 

On VA examination in September 2014, the Veteran reported chronic low back pain with radiation to the legs intermittently.  He further reported leg numbness that goes down to his left lateral foot, and stated that his left leg has "given out" a few times.  Muscle strength testing was conducted, and bilateral hip flexion was normal, as was bilateral knee extension.  Bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and great toe extension of the right toe were rated as 4/5, and the left toe was rated as 3/5.  No muscle atrophy was noted.  A reflex exam was conducted as well, and the Veteran's knees were found to be hypoactive.  The Veteran's right ankle was found hypoactive as well, while left ankle reflexes were absent.  A sensory exam for sensation to light touch was normal for the right upper anterior thigh, decreased for bilateral thighs and knees, decreased for the lower legs and ankles, and decreased in the feet and toes.  A straight leg raising test was negative on the right and positive for the left leg.  The Veteran was noted to have radicular pain, with mild constant pain in the lower extremities, mild numbness in the right lower extremity and moderate numbness in the left lower extremity.  Paresthesias and/or dysthesias were also noted as mild in the right lower extremity and moderate in the left lower extremity.  Involvement of the L4/L5/S1/S2/S3 nerve roots, related to the sciatic nerve, was shown bilaterally.  The Veteran's radiculopathy was assessed to be mild on the right side and moderate on the left side. No other neurologic abnormalities were shown.  

On VA examination in  November 2016, the Veteran had a diagnosis of radiculopathy involving the sciatic nerve in both extremities.  The Veteran complained of numbness in his outer legs down to his toes as well as burning sensation on the bottom of the left foot.  Numbness in the right lower extremity only involved the great toe.  Muscle strength testing was conducted, and bilateral hip flexion was normal, as was bilateral knee extension.  Bilateral ankle plantar flexion and dorsiflexion had active movement against some resistance (4/5), right great toe extension had active movement against some resistance (4/5), and left great toe extension had active movement against gravity (3/5).  No muscle atrophy was noted.  A reflex exam was conducted as well, and the Veteran's knees were found to be hypoactive.  The Veteran's right ankle was found hypoactive as well, while left ankle reflexes were absent.  A sensory exam for sensation to light touch was normal for the right upper anterior thigh and decreased for the left upper anterior thigh.  Sensation was also decreased for thighs and knees, decreased for the lower legs and ankles, and decreased in the feet and toes.  A straight leg raising test was negative on the right and positive for the left leg.  The Veteran was noted to have radicular pain, with mild constant pain in the lower extremities, mild numbness in the right lower extremity and moderate numbness in the left lower extremity.  Paresthesias and/or dysthesias were also noted as mild in the right lower extremity and moderate in the left lower extremity.  No other signs or symptoms of radiculopathy were found.  Involvement of the L4/L5/S1/S2/S3 nerve roots, related to the sciatic nerve, was shown bilaterally.  The Veteran's radiculopathy was assessed to be mild on the right side and moderate on the left side. 

Given the above, the Board finds that prior to January 5, 2012, the Veteran's sciatic neuropathy of the right and left lower extremities had not more nearly approximated moderate incomplete paralysis of the sciatic nerve.  While on the April 2007 VA examination the Veteran reported leg and foot weakness and sensory examination indicated some decreased sensation in the left lower extremity to include slightly decreased sensation in the dorsum of the left foot, the motor exam primarily showed active movement against full resistance, there was no muscle atrophy, muscle tone and reflex exam were normal.  Although on VA examination in April 2010 the Veteran complained of radiating pain in his left leg, motor examination was primarily normal particular as to bilateral knee flexion and extension, bilateral ankle dorsiflexion and plantar flexion, and great toe extension.  There was no muscle atrophy and sensory examination and reflex exam of the lower extremities were by and large normal.  Thus, an initial rating in excess of 10 percent prior to January 5, 2012 for sciatic neuropathy in both lower extremities is not warranted.

From January 5, 2012, the Board finds that the Veteran's sciatic neuropathy of the right and left lower extremities had not more nearly approximated severe incomplete paralysis.  On the VA examination on January 5, 2012 the Veteran had radicular pain, however muscle strength testing and sensory exam were by and large normal, reflex exam was normal and there was no muscle atrophy.  On the VA examinations in September 2014 and November 2016, although the Veteran had decreased sensation in his lower extremities, left ankle reflexes were absent, and the knees and right ankle were hypoactive, there was no muscle atrophy, muscle strength testing primarily ranged from 4/5 to normal and the examiner noted that the Veteran had mild numbness and paresthesias or dysthesias in the right lower extremity and moderate in the left lower extremity.  Furthermore, the examiners during this period described the Veteran's bilateral lower extremity radiculopathy at most to be of moderate severity.  Thus, an initial rating in excess of 40 percent from January 5, 2012 for sciatic neuropathy in both lower extremities is not warranted.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  As discussed above, the evidence shows that the Veteran's neurological impairment of the lower extremities involves the sciatic nerve.  It is also noteworthy that no other diagnostic code provides for higher ratings and to assign additional separate ratings under other diagnostic codes pertaining to the peripheral nerves of the lower extremities would constitute prohibited pyramiding as the Veteran would be compensated twice for the same symptomatology in his lower extremities, namely pain, numbness, and locally impaired sensation already used to support the initial ratings that he has been assigned.  See 38 C.F.R. § 4.14.  It is also noteworthy that the Veteran is currently in receipt of a separate 10 percent rating under Diagnostic Code 5284 for a bilateral foot disability, which is not currently before the Board.  

Therefore in absence of evidence that demonstrates greater than mild severity for sciatic neuropathy in both lower extremities prior to January 5, 2012 and greater than moderately severe severity from January 5, 2012, ratings in excess of 10 percent prior to January 5, 2012 and in excess of 40 percent thereafter are precluded for each of these disabilities.  Thus the preponderance of the evidence is against the claims for an initial rating higher than 10 percent prior to January 5, 2012 and higher than 40 percent thereafter for sciatic neuropathy of the right lower extremity and sciatic neuropathy with decreased sensation and strength for the left lower extremity and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Final Matters

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4 . Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9   (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A claim for total disability rating for compensation based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered. The record reveals that the Veteran is not employed.  However, neither the Veteran nor the record indicates that the Veteran is unemployed due to his above listed claims.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).





ORDER

A rating in excess of 10 percent prior to April 21, 2010, in excess of 20 percent from April 21, 2010, and in excess of 40 percent from November 22, 2016, for degenerative arthritis of the lumbosacral spine is denied.

An initial rating in excess of 10 percent prior to January 5, 2012, and in excess of 40 percent thereafter for left lower extremity sciatic neuropathy with decreased sensation and strength is denied.

An initial rating in excess of 10 percent prior to January 5, 2012, and in excess of 40 percent disabling thereafter for right lower extremity sciatic neuropathy is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


